           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

GARY LEON WEBSTER                                         PLAINTIFF
ADC #114018

v.                       No. 3:19-cv-78-DPM

DAYS INN MOTELS, INC.,                                DEFENDANTS
and DOE, Manager, Days Inn Motel

                                ORDER

     1. Motion to amend complaint, NQ 12, denied.          The Court
dismissed Webster's complaint;       and nothing in the proposed
amendment warrants relief from the Judgment and final Order. NQ 9 &
NQ 10. This case is closed.
     2. Motion for leave to proceed in forma pauperis on appeal, NQ 16,
denied. The Court certified that an in forma pauperis appeal would not
be taken in good faith. NQ 9.
     So Ordered.



                                D .P. Marshall~V
                                United States District Judge

                                     J-1   r4l )0/9
